PARKER, Ch. J., O'BRIEN, MARTIN and LANDON, JJ., concur in reversal upon opinion of FOLLETT, J., in court below. O'BRIEN and LANDON, JJ., think that the evidence does not support the finding that the first articles of association of the defendant were amended, and therefore that the acts of the defendant, under the assumed amendment, purporting to forfeit the stock of the plaintiffs were invalid, and that equity requires defendant to reimburse the plaintiffs the amount of their respective payments upon the shares of stock subscribed for by them.
GRAY, J., dissents; HAIGHT, J., not voting, and WERNER, J., not sitting. *Page 558